August 9, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
LORENZO WILLIAMS (JP MORGAN CHASE BANK, NATIONAL ASSOICATION -
                      GARNISHEE), Appellant

NO. 14-12-00376-CV                         V.

               THE CADLE COMPANY DISTRICT COURT, Appellee
                     ________________________________

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on February 9, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We order appellant, Lorenzo Williams to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.